Citation Nr: 1455546	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective October 21, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to evaluate his hearing loss was in March 2011.  A June 2011 statement from a friend indicates that the Veteran's hearing acuity has become much worse.  A report of a subsequent (September 2012) private audiological evaluation appears to confirm the worsening; but the audiometry was not in accordance with regulatory criteria (speech discrimination testing did not use the Maryland CNC list), and it is inadequate for rating purposes.  

Furthermore, the private audiological evaluation report was received after the February 2012 issuance of the statement of the case (SOC), and has not been considered by the AOJ (nor has the Veteran waived AOJ initial consideration).  Consequently, a contemporaneous examination and readjudication by the AOJ are needed.

The case is REMANDED for the following:

1. The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss disability.  The examiner should specifically comment on the impact that the hearing loss found would be expected to have on his occupational and social functioning.  

The examiner should include rationale with all opinions.

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SOC, and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

